

 
 

--------------------------------------------------------------------------------

 

October 1, 2009




NU SKIN ENTERPRISES, INC.
One Nu Skin Plaza
75 West Center Street
Provo, Utah 84601
Attention: Chief  Financial Officer


Re:            Consent to Covenant Compliance - Private Shelf Agreement dated as
of August 26, 2003


Ladies and Gentlemen:


Reference is made to (a) the Private Shelf Agreement, dated as of August 26,
2003 (as amended or otherwise modified from time to time, the "Agreement"), by
and between Nu Skin Enterprises, Inc., a Delaware corporation (the "Company")
and each Issuer Subsidiary (as
defined therein) which becomes party thereto, on the one hand, and Prudential
Investment Management, Inc. ("Prudential") and each Prudential Affiliate (as
defined therein) which becomes party thereto, on the other hand, and (b) the
Private Shelf Agreement, dated as of
October 1, 2009 (the "2009 Agreement"), by and between the Company and each
Issuer Subsidiary (as defined therein) which becomes party thereto, on the one
hand, and Prudential and each Prudential Affiliate (as defined therein) which
becomes party thereto, on the other hand.
Capitalized terms not defined herein shall have the meanings given to such terms
in the Agreement.


Pursuant to the request of the Company and Section 17.1 of the Agreement,
Prudential and the holders of Notes (which include the holders of the Series A
Senior Notes, Series B Senior Notes, Series C Senior Notes, Series D Senior
Notes, Series E Senior Notes, the Series EE
Senior Notes and Series F Senior Notes) agree that:


1.           The Company shall be deemed to be in compliance with or in default
under (as the case may be) Section 9 (Affirmative Covenants) other than Sections
9.6, 9.7 and 9.9 thereof by being in compliance with or in default under (as the
case may be) Section 9 (Affirmative Covenants) of the of the 2009 Agreement as
the same  ay be amended from time to time with the written consent of Prudential
and the required holders of notes thereunder.  No termination of the 2009
Agreement in whole or in part shall affect the continued application hereunder
of Section 9 thereof and, upon the written request of either the Required
Holders of the Notes or the Company, Section 9 of the Agreement shall be amended
to restate such section in substantially the same form as then existing in
Section 9 of the 2009 Agreement.


2.           The Company shall be deemed to be in compliance with or in default
under (as the case may be) Section 10 (Negative Covenants) by being in
compliance with or in default under (as the case may be) Section 10 (Negative
Covenants) of the of the 2009 Agreement as the same may be amended from time to
time with the  written consent of Prudential and the required holders of notes
thereunder.  No termination of the 2009 Agreement in whole or in part shall
affect the continued application hereunder of Section 10 thereof and, upon the
written request of either the Required Holders of the Notes or the Company,
Section 10 of the Agreement  shall be amended to restate such section in
substantially the same form as then existing in Section 10 of the 2009
Agreement.


This document may be executed in multiple counterparts, which together shall
constitute a single document.


This letter agreement shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the internal laws of the State
of New York, excluding choice-of- law principles of the law of such state that
would require the application of the laws of a
jurisdiction other than such state.


[Signature pages follow.]



 
 

--------------------------------------------------------------------------------

 



 
Sincerely,


PRUDENTIAL INVESTMENT MANAGEMENT, INC.




By:  /s/ Iris Krause
Its:  Vice President


THE PRINCIPAL INSURANCE COMPANY OF AMERICA




By: /s/ Iris Krause
Its: Vice President


PRUCO LIFE INSURANCE COMPANY




By: /s/ Iris Krause
Its: Vice President


BAYSTATE INVESTMENTS, LLC
Prudential Private Placement Investors, L.P.,
as Investment Advisor
By: Prudential Private Placement Investors,
Inc., General Partner




By: /s/ Iris Krause
Its: Vice President


GOLDEN AMERICAN LIFE INSURANCE COMPANY
Prudential Private Placement Investors, L.P.,
as Investment Advisor
By: Prudential Private Placement Investors,
Inc., General Partner




By: /s/ Iris Krause
Its: Vice President


PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
By: Prudential Investment Management,
Inc., Investment Manager




By: /s/ Iris Krause
Its: Vice President


 
 
 
 

 

--------------------------------------------------------------------------------


 
 
 
Accepted and agreed to, effective
the date first appearing above:


NU SKIN ENTERPRISES, INC.,
a Delaware corporation




By: /s/ Brian R. Lords
Name:  Brian R. Lords
Title: VP-Treasurer


The undersigned Subsidiary Guarantors
hereby consent and agree to the
foregoing, and to each previous
amendment to the Private Shelf Agreement,
dated as of August 26,2003.


NU SKIN ENTERPRISES HONG KONG,
INC., a Delaware corporation
NU SKIN INTERNATIONAL, INC.,
a Utah corporation
NU SKIN TAIWAN, INC.,
a Utah corporation
NU SKIN ENTERPRISES UNITED STATES,
INC., a Delaware corporation
NSE PRODUCTS, INC.,
a Delaware corporation
NU SKIN ASIA INVESTMENT, INC.,
a Delaware corporation




By: /s/ D. Matthew Dorny
Name: D. Matthew Dorny
Title: Vice President





 
 

--------------------------------------------------------------------------------

 
